Title: To Benjamin Franklin from Samuel Hubbart, 20 March 1782
From: Hubbart, Samuel
To: Franklin, Benjamin


Honored sir
Mill Prison March 20th. 1782
I Wrote you the thirteenth of Feby. last by Capt. J. Foster Williams, wherein I informed you of my situation being taken by his Majestys Ship Recovery & Carried into Ireland, & from thence Conveyed within these Walls & being destitute of both Money & Cloths do therefore take the Liberty to write you for some, & am in hopes of your granting my Request. My Fathers family was well when I left home together with my Uncle Greenes & Mrs Mecom, if you will comply with my Request You will most greatly oblige your most Hble Servt.
Saml Hubbart
 
Addressed: To / The / Honble / Benja: Franklin Esqr / Embassador at the Court / of France. Paris.
Notation: Hubbart M. Samuel March 20 1782.
